Name: Commission Regulation (EEC) No 1252/86 of 29 April 1986 fixing the export refunds on eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4 . 86 Official Journal of the European Communities No L 113/25 COMMISSION REGULATION (EEC) No 1252/86 of 29 April 1986 fixing the export refunds on eggs refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time ; Whereas Commission Regulation (EEC) No 633 /86 of 28 February 1986 laying down specific rules on export refunds in the egg sector following the accession of Portugal and amending Regulation (EEC) No 188 /86 (^ established the principle that no Community refund should be granted on egg products originating in Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 9 of Regulation (EEC) No 2771 /75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 2774/75 of 29 October 1975 (3) lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85 (4);  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas it follows from applying these rules and criteria to the present situation on the market in eggs that the HAS ADOPTED THIS REGULATION : Article 1 1 . The list of products for which , when they are exported, the export refund referred to in Article 9 of Regulation (EEC) No 2771 /75 is granted, and the amount of that refund shall be as shown in the Annex hereto . 2 . The refund referred to in paragraph 1 shall not be granted in respect of exports to Portugal from 1 March 1986 . 3 . The refund referred to in paragraph 1 shall not be granted in respect of exports of products originating in Portugal . Article 2 This Regulation shall enter into force on 1 May 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 April 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 49 . (2) OJ No L 362, 31 . 12 . 1985, p. 8 . (3) OJ No L 282, 1 . 11 . 1975, p. 68 . (4) OJ No L 164, 24 . 6 . 1985, p. 1 . N OI No L 60, 1 . 3 . 1986, D . 13 . No L 113/26 Official Journal of the European Communities 30 . 4. 86 ANNEX to the Commission Regulation of 29 April 1986 fixing the export refunds on eggs CCT heading No Description Refund Il ECU/100 units 04.05 Birds' eggs and egg yolks, fresh, dried or otherwise preserved, sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs For all exports except to the United States of America : a) Eggs for hatching (a) : 1 . Of turkeys or geese 4,00 2. Other 1,70 ECU/100 kg For all exports : b) Other 28,00 B. Eggs, not in shell, egg yolks : For all exports : I. Suitable for human consumption : a) Eggs, not in shell : 1 . Dried 114,00 2. Other 29,00 b) Egg yolks : 1 . Liquid 51,00 2. Frozen 55,00 3 . Dried 116,00 (a) Only poultry eggs which fulfil the conditions stipulated by the competent authorities of the Euro ­ pean Communities are eligible for entry under this subheading.